Case 1:19-cv-04613-JPB Document 33 Filed 02/14/20 Page 1 of 25

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF GEORGIA

VICKIE PHAN, individually and
Behalf of all others similarly situated,

Plaintiff,
CIVIL ACTION NUMBER

v. 1:19-CV-4613

)
)
)
)
)
)
)
PEAK DEBT CONSUMPTION, LLC)
CHRIS MCCORMICK, )
CREDIT PRECISION, INC., )
MARK MILLER, )
FISHER LAW GROUP, PLLC, )
DAVID FISHER, and )
HEGEMON GROUP )
INTERNATIONAL, LLC, )

)

)

Defendants.

DEFENDANT CHRIS MCCORMICK’S ANSWER TO PLAINTIFE’S
FIRST AMENDED COMPLAINT IN CLASS ACTION FOR DAMAGES

COMES NOW, Defendant, Chris McCormick (“Defendant”), in the above-
captioned case, by and through the undersigned counsel, and, files this his answer

to Plaintiff's First Amended Complaint In Class Action For Damages.
FIRST DEFENSE

Plaintiff's Complaint fails to state a claim against this Defendant for which

relief may be granted and therefore should be dismissed.

1
Case 1:19-cv-04613-JPB Document 33 Filed 02/14/20 Page 2 of 25

SECOND DEFENSE
Plaintiff's Complaint should be dismissed against this Defendant for failure
of consideration.
THIRD DEFENSE
Plaintiff's Complaint should be dismissed against this Defendant because of
an accord and satisfaction pursuant to O.C.G.A. § 9-11-8(c).
FOURTH DEFENSE
Plaintiff's Complaint should be dismissed due to estoppel.
FIFTH DEFENSE
Defendant was not in privity of contract with the Plaintiff and therefore
Defendant is not a proper party to the suit and Plaintiff's Complaint should be
dismissed against this Defendant.
SIXTH DEFENSE
Plaintiff has failed to join a party needed for just adjudication in accordance
with O.C.G.A. § 9-11-12(b)(7) in that Plaintiff has failed to include individuals and
corporations, who are known to the Plaintiff, and who are indispensible parties and

therefore Plaintiff's complaint against this Defendant should be dismissed.
Case 1:19-cv-04613-JPB Document 33 Filed 02/14/20 Page 3 of 25

SEVENTH DEFENSE

At all times pertinent herein, there was no privity of contract between this
Plaintiff and this Defendant, and this Defendant owed no contractual obligations
whatsoever to the Plaintiff, with the result that the Plaintiff is not entitled to
recover any amount whatsoever of this Defendant in this action.

EIGHTH DEFENSE

Plaintiff lacks standing to bring this action because Plaintiff is not a party to
whom an indebtedness is owed by this Defendant and therefore Plaintiffs
Complaint should be dismissed.

NINTH DEFENSE

The Plaintiff has waived and released any right it may have had to recover
any amount whatsoever from this Defendant in this action because Plaintiff has
already received compensation from a third party and therefore Plaintiff's
Complaint should be dismissed.

TENTH DEFENSE
Plaintiff's claims are barred by virtue of waiver; accord and satisfaction;

estoppel; and lack of damages.
Case 1:19-cv-04613-JPB Document 33 Filed 02/14/20 Page 4 of 25

ELEVENTH DEFENSE

Plaintiff has failed to assert its rights in a timely manner, without excuse,
causing the spoliation of evidence and witnesses, with ample opportunity to act
sooner, causing prejudice to Defendant, and Plaintiff's Complaint should therefore
be barred by laches.

TWELFTH DEFENSE

This Defendant reserves the right to bring any affirmative defense not herein
raised that may become evident as this litigation proceeds.

This Defendant responds to Plaintiff’s specific allegations as follows:

INTRODUCTION

This Defendant denies all of the allegations made in the Introduction
paragraph of the Plaintiff's Complaint.

1.

This Defendant is without sufficient information or belief to admit or deny
the statements and allegations contained in paragraph 1 of Plaintiff's Complaint
and denies same as written and demands strict proof of same.

2.
This Defendant denies violating the statute in paragraph 2 of Plaintiff's

Complaint.
Case 1:19-cv-04613-JPB Document 33 Filed 02/14/20 Page 5 of 25

3.
This Defendant denies violating the statute in paragraph 3 of Plaintiff’ s
Complaint and The Credit Repair Organization ACT (“CROA”) speaks for itself.
4,
This Defendant denies violating the statute in paragraph 4 of Plaintiff’ s
Complaint and the Georgia Debt Adjustment Act (“GDAA”) speaks for itsel f.
5.
This Defendant denies violating the statute in paragraph 5 of Plaintiff? s
Complaint.
6.
This Defendant denies violating the statute in paragraph 6 of Plaintiffs
Complaint.
7.
This Defendant denies the allegations in paragraph 7 of Plaintiff's
Complaint.
8.
This Defendant denies the allegations in paragraph 8 of Plaintiff's

Complaint.
Case 1:19-cv-04613-JPB Document 33 Filed 02/14/20 Page 6 of 25

9.
This Defendant denies the allegations in paragraph 9 of Plaintiff's
Complaint.
10.
This Defendant denies the allegations in paragraph 10 of Plaintiff's
Complaint.
11.
This Defendant denies the allegations in paragraph 11 of Plaintiff's
Complaint.
12.
This Defendant denies the allegations in paragraph 12 of Plaintiff's
Complaint.
13.
This Defendant denies violating the statute in paragraph 13 of Plaintiff's
Complaint.
14.
This Defendant denies violating the statute in paragraph 14 of Plaintiff's

Complaint.
Case 1:19-cv-04613-JPB Document 33 Filed 02/14/20 Page 7 of 25

15.

This Defendant denies the allegations in paragraph 15 of Plaintiff's
Complaint.

16.

This Defendant denies the allegations in paragraph 16 of Plaintiff's
Complaint.

17.

This Defendant denies the allegations in paragraph 17 of Plaintiff's
Complaint.

18.

This Defendant denies the allegations in paragraph 18 of Plaintiff's
Complaint.

PARTIES, JURISDICTION AND VENUE
19.

This Defendant is without sufficient information or belief to admit or deny
the statements and allegations contained in paragraph 19 of Plaintiff's Complaint
and denies same as written and demands strict proof of same.

20.

This Defendant admits paragraph 20 of Plaintiff's Complaint.
Case 1:19-cv-04613-JPB Document 33 Filed 02/14/20 Page 8 of 25

21.

This Defendant admits paragraph 21 of Plaintiff's Complaint.
22.

This Defendant admits paragraph 22 of Plaintiffs Complaint.
23.

This Defendant admits paragraph 23 of Plaintiff's Complaint.
24.

This Defendant is without sufficient information or belief to admit or deny
the statements and allegations contained in paragraph 24 of Plaintiff's Complaint
and denies same as written and demands strict proof of same.

25.

This Defendant is without sufficient information or belief to admit or deny
the statements and allegations contained in paragraph 25 of Plaintiff's Complaint
and denies same as written and demands strict proof of same.

26.

This Defendant denies the allegations in paragraph 26 of Plaintiff's
Complaint.

27.

This Defendant is without sufficient information or belief to admit or deny
Case 1:19-cv-04613-JPB Document 33 Filed 02/14/20 Page 9 of 25

the statements and allegations contained in paragraph 27 of Plaintiff's Complaint
and denies same as written and demands strict proof of same.
28.

This Defendant is without sufficient information or belief to admit or deny
the statements and allegations contained in paragraph 28 of Plaintiff's Complaint
and denies same as written and demands strict proof of same.

29.

This Defendant is without sufficient information or belief to admit or deny
the statements and allegations contained in paragraph 29 of Plaintiff's Complaint
and denies same as written and demands strict proof of same.

30.

This Defendant is without sufficient information or belief to admit or deny
the statements and allegations contained in paragraph 30 of Plaintiff’s Complaint
and denies same as written and demands strict proof of same.

31.

This Defendant is without sufficient information or belief to admit or deny

the statements and allegations contained in paragraph 31 of Plaintiff's Complaint

and denies same as written and demands strict proof of same.
Case 1:19-cv-04613-JPB Document 33 Filed 02/14/20 Page 10 of 25

32.

This Defendant is without sufficient information or belief to admit or deny
the statements and allegations contained in paragraph 32 of Plaintiff's Complaint
and denies same as written and demands strict proof of same.

33.

This Defendant is without sufficient information or belief to admit or deny
the statements and allegations contained in paragraph 33 of Plaintiff's Complaint
and denies same as written and demands strict proof of same.

34.

This Defendant is without sufficient information or belief to admit or deny
the statements and allegations contained in paragraph 34 of Plaintiff's Complaint
and denies same as written and demands strict proof of same.

35.

At this time in the litigation this Defendant is without sufficient information
or belief to admit or deny whether this Court has jurisdiction as stated in paragraph
35 of Plaintiff's Complaint and denies same as written and demands strict proof of
same.

36.

At this time in the litigation this Defendant is without sufficient information

10
Case 1:19-cv-04613-JPB Document 33 Filed 02/14/20 Page 11 of 25

or belief to admit or deny whether this Court is the proper venue as stated in
paragraph 36 of Plaintiff's Complaint and denies same as written and demands
strict proof of same.
RELEVANT FACTS
37.

This Defendant is without sufficient information or belief to admit or deny
the statements and allegations contained in paragraph 37 of Plaintiff's Complaint
and denies same as written and demands strict proof of same.

38.

This Defendant is without sufficient information or belief to admit or deny
the statements and allegations contained in paragraph 38 of Plaintiff's Complaint
and denies same as written and demands strict proof of same.

39,

This Defendant is without sufficient information or belief to admit or deny
the statements and allegations contained in paragraph 39 of Plaintiff's Complaint
and denies same as written and demands strict proof of same.

40.

This Defendant admits paragraph 40 of Plaintiffs Complaint.

11
Case 1:19-cv-04613-JPB Document 33 Filed 02/14/20 Page 12 of 25

41.
This Defendant admits that Exhibit 2 is a true and accurate copy of the
“Client Engagement Agreement” and the agreement speaks for itself.
42.
This Defendant denies the allegations in paragraph 42 of Plaintiff's
Complaint.
43.
This Defendant denies the allegations in paragraph 43 of Plaintiff's
Complaint.
44.
This Defendant denies the allegations in paragraph 44 of Plaintiff's
Complaint.
45.
This Defendant admits that Exhibit 3 is a true and accurate copy of the
“Joint Escrow Agreement” and the agreement speaks for itself.
46.
This Defendant denies the allegations in paragraph 46 of Plaintiff's

Complaint.

12
Case 1:19-cv-04613-JPB Document 33 Filed 02/14/20 Page 13 of 25

47.
This Defendant admits paragraph 47 of Plaintiff's Complaint.
48.
This Defendant denies the allegations in paragraph 48 of Plaintiff's
Complaint.
49,
This Defendant denies the allegations in paragraph 49 of Plaintiff's
Complaint.
50.
This Defendant admits that Exhibit 4 is a true and accurate copy of the
“Credit Repair Services Agreement” and the agreement speaks for itself.
51.
This Defendant denies the allegations in paragraph 51 of Plaintiff's
Complaint.
THE CREDIT REPAIR ORGANIZATION ACT, 15 U.S.C. § 1679
52.
The Credit Repair Organization ACT (“CROA”) speaks for itself.
53.

This Defendant is without sufficient information or belief to admit or deny

13
Case 1:19-cv-04613-JPB Document 33 Filed 02/14/20 Page 14 of 25

the statements and allegations contained in paragraph 53 of Plaintiff's Complaint
and denies same as written and demands strict proof of same.
54,

This Defendant is without sufficient information or belief to admit or deny
the statements and allegations contained in paragraph 54 of Plaintiff's Complaint
and denies same as written and demands strict proof of same.

55.
This Defendant denies the allegations in paragraph 51 of Plaintiff's
Complaint.
56.
The Credit Repair Organization ACT (“CROA”) speaks for itself.
57.
The Credit Repair Organization ACT (“CROA”) speaks for itself.
58.

This Defendant denies the allegations in paragraph 58 of Plaintiff's
Complaint.

59.

The Credit Repair Organization ACT (“CROA”) speaks for itself.

14
Case 1:19-cv-04613-JPB Document 33 Filed 02/14/20 Page 15 of 25

60.

The Credit Repair Organization ACT (“CROA”) speaks for itself.
61.

This Defendant denies the allegations in paragraph 61 of Plaintiffs

Complaint.
GEORGIA DEBT ADJUSTMENT ACT

62.

The Georgia Debt Adjustment Act (“GDAA”) speaks for itself.
63.

The Georgia Debt Adjustment Act (“GDAA”) speaks for itself.
64.

The Georgia Debt Adjustment Act (“GDAA”) speaks for itself.
65.

The Georgia Debt Adjustment Act (“GDAA”) speaks for itself.
66. |

The Georgia Debt Adjustment Act (“GDAA”) speaks for itself.
67.

The Georgia Debt Adjustment Act (“GDAA”) speaks for itself.

15
Case 1:19-cv-04613-JPB Document 33 Filed 02/14/20 Page 16 of 25

68.
The Georgia Debt Adjustment Act (“GDAA”) speaks for itself.
VIOLATION OF GEORGIA’S DEBT ADJUSTMENT ACT
69.
This Defendant denies the allegations in paragraph 69 of Plaintiff's
Complaint.
70.
This Defendant denies the allegations in paragraph 70 of Plaintiff's
Complaint.
71.
This Defendant denies the allegations in paragraph 71 of Plaintiff's
Complaint.
72.
This Defendant denies the allegations in paragraph 72 of Plaintiff's
Complaint.
73.
This Defendant denies the allegations in paragraph 73 of Plaintiff's

Complaint.

16
Case 1:19-cv-04613-JPB Document 33 Filed 02/14/20 Page 17 of 25

74,
This Defendant denies the allegations in paragraph 74 of Plaintiffs
Complaint.
75.
This Defendant denies the allegations in paragraph 75 of Plaintiff's
Complaint.
76.
This Defendant denies the allegations in paragraph 76 of Plaintiff's
Complaint.
THE GEORGIA FAIR BUSINESS PRACTICES ACT
77.
The Georgia Fair Business Practices Act speaks for itself.
78.
The Georgia Fair Business Practices Act speaks for itself.
79.
The Georgia Fair Business Practices Act speaks for itself.
VIOLATIONS OF THE FBPA
80.

This Defendant denies the allegations in paragraph 80 of Plaintiffs

17
Case 1:19-cv-04613-JPB Document 33 Filed 02/14/20 Page 18 of 25

Complaint.
81.
This Defendant denies the allegations in paragraph 81 of Plaintiff's
Complaint.
82.
This Defendant denies the allegations in paragraph 82 of Plaintiff's
Complaint.
83.
This Defendant denies the allegations in paragraph 83 of Plaintiff's
Complaint.
84.
This Defendant denies the allegations in paragraph 84 of Plaintiff's
Complaint.
85.
This Defendant denies the allegations in paragraph 85 of Plaintiff's

Complaint.

18
Case 1:19-cv-04613-JPB Document 33 Filed 02/14/20 Page 19 of 25

GEORGIA’S STATE PROCEDURAL PROHIBITION
ON CLASS ACTIONS PURSUANT TO THE FBPA
IS PRE-EMPTED BY FED. R. CIV. P. 23
86.
The Georgia Fair Business Practices Act speaks for itself.
87.

This Defendant is without sufficient information or belief to admit or deny
the statements and allegations contained in paragraph 87 of Plaintiff's Complaint
and denies same as written and demands strict proof of same.

88.

This Defendant is without sufficient information or belief to admit or deny
the statements and allegations contained in paragraph 88 of Plaintiff's Complaint
and denies same as written and demands strict proof of same.

89.

This Defendant is without sufficient information or belief to admit or deny

the statements and allegations contained in paragraph 89 of Plaintiff's Complaint

and denies same as written and demands strict proof of same.

19
Case 1:19-cv-04613-JPB Document 33 Filed 02/14/20 Page 20 of 25

CLASS ALLEGATIONS
90.

This Defendant is without sufficient information or belief to admit or deny
the statements and allegations contained in paragraph 90 of Plaintiffs Complaint
and denies same as written and demands strict proof of same.

91.

This Defendant is without sufficient information or belief to admit or deny
the statements and allegations contained in paragraph 91 of Plaintiff's Complaint
and denies same as written and demands strict proof of same.

92.

This Defendant denies the allegations in paragraph 92 of Plaintiff's
Complaint.

93.

This Defendant denies the allegations in paragraph 93 of Plaintiff's
Complaint.

94.
This Defendant denies the allegations in paragraph 94 of Plaintiff's

Complaint.

20
Case 1:19-cv-04613-JPB Document 33 Filed 02/14/20 Page 21 of 25

95.
This Defendant denies the allegations in paragraph 95 of Plaintiff's
Complaint.
96.
This Defendant denies the allegations in paragraph 96 of Plaintiff's
Complaint.
97.
This Defendant denies the allegations in paragraph 97 of Plaintiff's
Complaint.
98.
This Defendant denies the allegations in paragraph 98 of Plaintiff's
Complaint.
99.
This Defendant denies the allegations in paragraph 99 of Plaintiff's
Complaint.

100.

This Defendant is without sufficient information or belief to admit or deny

the statements and allegations contained in paragraph 100 of Plaintiff's Complaint

and denies same as written and demands strict proof of same.

21
Case 1:19-cv-04613-JPB Document 33 Filed 02/14/20 Page 22 of 25

101.

This Defendant is without sufficient information or belief to admit or deny
the statements and allegations contained in paragraph 101 of Plaintiff's Complaint
and denies same as written and demands strict proof of same.

102.

This Defendant is without sufficient information or belief to admit or deny
the statements and allegations contained in paragraph 102 of Plaintiff's Complaint
and denies same as written and demands strict proof of same.

103.

This Defendant denies the allegations in paragraph 103 of Plaintiffs
Complaint.

104.

This Defendant denies the allegations in paragraph 104 of Plaintiffs
Complaint.

Any statements or paragraphs in Plaintiff's Complaint not hereto answered
are hereby denied.

WHEREFORE, this Defendant prays:

(1) that the complaint against this Defendant be dismissed with prejudice, with

all costs assessed against the Plaintiff; and

22
Case 1:19-cv-04613-JPB Document 33 Filed 02/14/20 Page 23 of 25

(2) that the Defendant be awarded attorney’s fees; and
(3) that the Defendant receives a trial by jury on all issues; and

(4) that the Defendant has such other and further relief as is just and proper.

Respectfully submitted, this 14" day of February, 2020.

STEVENS, STEVENS & OLIVER, LLC
Attorneys for Defendant
Chris McCormick

/s/ Andrew M. Stevens
Andrew M. Stevens
Georgia Bar No. 680632

4167 Roswell Road

Suite A, Floor 1

Atlanta, GA 30342

(t) 770-393-8900

(f) 770-392-0367

astevens@lawstevens.com

23
Case 1:19-cv-04613-JPB Document 33 Filed 02/14/20 Page 24 of 25

FONT CERTIFICATION

In compliance with Local Rule 7.1(D), counsel for Defendant Chris
McCormick certifies that this filing was prepared using a font and point selection

approved by the Court in Local Rule 5.1(B), Times New Roman 14.

Respectfully submitted, this 14" day of February, 2020.

STEVENS, STEVENS & OLIVER, LLC
Attorneys for Defendant
Chris McCormick

/s/ Andrew M. Stevens
Andrew M. Stevens
Georgia Bar No. 680632

4167 Roswell Road

Suite A, Floor 1

Atlanta, GA 30342

(t) 770-393-8900

(f) 770-392-0367

astevens@lawstevens.com

24
Case 1:19-cv-04613-JPB Document 33 Filed 02/14/20 Page 25 of 25

CERTIFICATE OF SERVICE

I hereby certify that I have this day electronically filed DEFENDANT

CHRIS MCCORMICK’S ANSWER TO PLAINTIFF’S FIRST AMENDED

COMPLAINT IN CLASS ACTION FOR DAMAGES with the Clerk of Court

using the CM/EMF system which will automatically send e-mail notifications of

such filing to all parties of record.

This 14" day of February, 2020.

4167 Roswell Road

Suite A, Floor 1

Atlanta, GA 30342

(t) 770-393-8900

(f) 770-392-0367
astevens@lawstevens.com

STEVENS, STEVENS & OLIVER, LLC
Attorney for Defendant
Chris McCormick

/s/ Andrew Stevens
Andrew M. Stevens
Georgia Bar No. 680632

25
